DETAILED ACTION
Applicant: LAIRD, Ron; WALLACE, Andrew; MURRAY, Jeremy; & VARGAS LLANAS, Hugo
Assignee: Pyreos LTD.
Attorney: Benjamin L. Volk, Jr. (Reg. No.: 48,017)
Filing: §371 National Stage Application filed 04 September 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-15 are currently pending before the Office.

Priority
The instant application is a §371 National Stage Application filed 04 September 2019 for PCT/EP2018/055319 filed 05 March 2018 with foreign priority to DE 10-2017-104872.3 filed 08 March 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 09/04/2019 has been considered.

Claim Interpretation
The following claim limitations will be interpreted in view of their Broadest Reasonable Interpretation (see MPEP 2111), as detailed below, in view of the fact that the Specification did not provide formal definitions specifically limiting the interpretation of terms: 
The term/phrase “sample” (claims 1-15) includes terms which are/is not specifically defined in the Specification
The term/phrase “line array of infrared light detectors” (claims 1-15) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "line array" could correspond to, for example, multiple infrared light detectors arranged along a common substrate sharing a common axis or any two infrared light detectors that share a common axis.
The term/phrase “at least one single infrared light detector” (claims 1-15) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "single" could correspond to, for example, a light detector separated from multiple infrared light detectors arranged with a consistent distance between each of the multiple infrared light detectors, a pixel among multiple infrared light detectors, or any detector/pixel having a distinguishing characteristic such as a different resolution, a corresponding filter, a corresponding polarization element, or processing method to differentiate the at least one single infrared light detector from the line array of infrared light detectors.
These interpretations are not given to dispute the enablement of the terms used, but are given to delineate the broadness of the claims as currently claimed.  The Examiner’s reference to “specific definitions” refers to Applicant(s) ability to be their “own lexicographer” (see MPEP §2111.01 - inventor may define specific terms used to describe the invention, but must do so “with reasonable clarity, deliberateness, and precision”).  Any “special meaning” assigned to a term “must be sufficiently clear in the Specification that any departure from common usage would be so understood by a person of experience in the field of the invention” Multiform Desiccants Inc.v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  Prior art may be amended around by inserting further limitations in the claims which differentiate the invention from the cited art by providing further detail that defines around the above interpretations by providing further detail into how structures are arranged, how functions/properties are performed, and/or the relevant radiation, assuming there is support for the limitations in the disclosure or from the general knowledge of a person having ordinary skill in the related art.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 include the phrase “a line array of infrared light detectors being arranged on the exit surface, at least one single infrared light detector being arranged on the exit surface, . . . guided to the infrared light detectors . . . , wherein the infrared light detectors are adapted to output an electrical signal being indicative of the amount of the infrared light impinging on the respective infrared light detector, at least one of the infrared light detectors is chosen to be a chosen infrared light detector for a signal correction, and the ATR spectrometer is adapted to use the electrical signal of the chosen infrared light detectors to correct the electrical signals of all the other infrared light detectors” which is indefinite since it is unclear if “the infrared light detectors” refers back to “the line array of infrared light detectors”, “the at least one single infrared light detector”, or both the “line array” and the “single” detectors together correspond to the later claimed “the infrared light detectors”.  Furthermore, it is unclear if “all the other infrared light detectors” refers to the “un-chosen” detectors including: “line array of infrared light detectors”, “the at least one single infrared light detector”, or both the “line array” and the “single” detectors together.  Claims 2-8 and 10-15 inherit this rejection, and claims 6-7 and 12 include limitations for “all the other infrared light detectors” which is indefinite for similar reasoning.  For purposes of examination, at least two infrared light detectors or pixels are required to correspond to the “line array”, at least one single infrared light detector is required to correspond to the “single detector”, and any “infrared light detector” not corresponding to the “chosen infrared light detector” 
Claims 1 and 6-13 include the phrase “at least one of the infrared light detectors is chosen to be a chosen infrared light detector . . . the chosen infrared light detectors” which is indefinite since it is unclear if the claim scope covers a singular “at least one chosen infrared light detector” or multiple “chosen infrared light detectors” since the later claimed “detectors” is plural.  The claims must be amended to clarify if the claim scope covers one chosen detector or multiple chosen detectors.  For purposes of examination at least one “chosen infrared light detector” will correspond to the claimed “chosen infrared light detectors” until further detail is added to define the number and relationship of the “chosen infrared light detectors” to the other “infrared light detector(s)”.   Claim 12 includes a similar limitation for “a multitude of the chosen infrared light detectors” which is indefinite since it is unclear if it is a new, additional limitation or further defining the “chosen infrared light detectors”. 
Independent claims 1 and 9 refer to “at least one single infrared light detector”, but dependent claims 3, 5, 8, and 13 refer to “the single infrared light detectors” which is indefinite since it is unclear if the later claimed plural “single infrared light detectors” refer back to the singular “at least one single infrared light detector” or are new, different limitations.  Further detail must be added to the claims define the relationship between the “singular” – “at least one single infrared light detector” and the “plural” – “the single infrared light detectors”, e.g. “wherein the at least one single infrared light detector further comprises at least two single infrared light detectors” or some similar language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giebeler et al. (WO Pub. 2015/090891 A1 corresponding to US Pub. 2016/0299006 cited below for convenience) and Kaess et al. (DE 10 2009 027 134 A1).
Regarding claim 1, Giebeler et al. discloses an ATR spectrometer for analysing the chemical composition of a sample (Giebeler et al.: Fig. 1 ATR IR spectrometer 1; sample stage 3; ¶22), wherein the ATR spectrometer (1) comprises an ATR crystal (2) having an entry surface (4) being immediately arranged on an entry end of the ATR crystal (2) and an exit surface (5) being immediately arranged on an exit end of the ATR crystal (2) which is arranged opposite to the entry end, at least one infrared light source (8,9) being arranged on the entry surface (4), a line array (10) of infrared light detectors (10,18) being arranged on the exit surface (5), at least one single infrared light detector (¶28 – an individual pixel corresponds to “single infrared light detector”) being arranged on the exit surface (5), wherein the at least one infrared light source (8,9) is adapted to emit infrared light that enters the ATR crystal (2) via the entry surface (4) and is guided to the infrared light detectors under total internal reflection and under interaction with the sample (3) being arranged immediately adjacent (Abstract) to the ATR crystal (2), and a wavelength dispersive element (¶12 linearly variable wavelength filter) 

    PNG
    media_image1.png
    495
    751
    media_image1.png
    Greyscale

being arranged in the path of the infrared light from the exit surface (5) to the line array (10) so that the line array (10) is adapted to measure a spectrum of the infrared light (¶¶23-24 – IR light emitted and detected), wherein the infrared light detectors are adapted to output an electrical signal being indicative of the amount of the infrared light impinging on the respective infrared light detector (¶7 –ATR IR spectrometer).  However, Giebeler et al. fails to disclose a wavelength filter and a chosen infrared light detector for a signal correction.
In a related field of endeavor, Kaess et al. discloses an infrared spectroscopic sensor for analysing the chemical composition of a sample (Kaess et al.: Title – ethanol in liquid mixtures; ¶¶24-25) comprising: at least one infrared light source (2) a line array of infrared light detectors (7), at least one single infrared light detector (7-2), and a wavelength filter (6-2) being arranged in the path of infrared (3a) to the single infrared light detector (7-2), wherein the infrared light detectors (7) are adapted to output an electrical signal (S1-S3) being indicative of the amount of the infrared light (3a) impinging on the respective infrared light detector (7-1 - 7-3), at least one of the infrared light detectors (7-2) is chosen to be a chosen infrared light detector for a signal correction (Fig. 2; ¶¶23-25 – content of water determined by 7-2 and S2 subtracted to correct S1), and the spectrometer (1) is adapted to use the electrical signal of the chosen infrared light detectors to correct the electrical signals of all the other infrared light detectors (Fig. 2; ¶¶23-25).

    PNG
    media_image2.png
    289
    551
    media_image2.png
    Greyscale

In view of the ability to obtain results in a high dynamic range in which time-varying compositions can be recognized, evaluated, and corrected as is disclosed in Kaess et al. at Paragraphs 24-27, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaess et al. with the teachings of Giebeler et al. to determine the content of ethanol while compensating for water content in fluid samples.

Regarding claim 2, Giebeler et al. further discloses wherein the sample is arranged immediately adjacent to the ATR crystal (Giebeler et al.: Fig. 1 sample stage 3; ¶¶7-8 – multiple total internal reflection interactions with sample in ATR crystal) and Kaess et al. further discloses the chosen infrared light detector (Kaess et al.: Fig. 1 IR detector 7-2) is chosen such that its corresponding detectable wavelength range is in a wavelength region where the sample has substantially no absorption (¶24 – wavelength range chosen for 6-2 & 7-2 because “no relevant absorption of ethanol”).  In view of the ability to obtain multiple internal reflection interactions with the sample using an ATR crystal as disclosed in Giebeler et al. at Paragraphs 7-8 and in view of the ability correct the ethanol concentration of a sample measurement by measuring in multiple wavelengths with one having no relevant absorption of ethanol to remove water content from the sample measurement as is disclosed in Kaess et al. at Paragraphs 24-25, it would have been obvious to one having ordinary skill in the art 
Regarding claim 4, Kaess et al. further discloses wherein the wavelength filter (Kaess et al.: 6-2) is a bandpass filter (¶1 bandpass filter).
Regarding claim 6, Giebeler et al. further discloses the ATR crystal (Giebeler et al.: Fig. 1 ATR crystal 2; ¶¶7-8 – multiple total internal reflection interactions with sample in ATR crystal) and the line array (10) including multiple infrared light sensor pixels (130; ¶24) 

    PNG
    media_image1.png
    495
    751
    media_image1.png
    Greyscale

and Kaess et al. further discloses wherein the chosen infrared light detectors (Kaess et al.: 7-2) are wired with all the other infrared light detectors (7,8 – signals S1-S3 output to the same evaluation device 8) such that during operation of the spectrometer (1) the electrical signals output (S-2) by the chosen infrared light detectors (7-2) are subtracted from the electrical signals (¶24) output by the other infrared light detector (7-1).  However, the combination fails to disclose “subtracted from multiple all the other infrared light detectors”.  

    PNG
    media_image2.png
    289
    551
    media_image2.png
    Greyscale

Giebeler et al. at Paragraphs 28-30 and in view of the ability correct the ethanol concentration of a sample measurement by measuring in multiple wavelengths with one having no relevant absorption of ethanol to remove water content from the sample measurement as is disclosed in Kaess et al. at Paragraphs 24-25, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize multiple infrared sensor signals over a range of wavelengths while correcting for water content by subtracting the chosen detector signal from all the other infrared light detectors.

Regarding claim 7, Giebeler et al. further discloses the ATR crystal (Giebeler et al.: Fig. 1 ATR crystal 2; ¶¶7-8 – multiple total internal reflection interactions with sample in ATR crystal) and the line array (10) including multiple infrared light sensor pixels (130; ¶24) 

    PNG
    media_image1.png
    495
    751
    media_image1.png
    Greyscale

and Kaess et al. further discloses wherein the chosen infrared light detectors (Kaess et al.: 7-2) and the spectrometer (1) is adapted to use the electrical signal of the chosen infrared light detectors to generate a wavelength dependent function (Fig. 2 – signals are wavelength dependent functions with M2 subtracted from M1) and to correct the electrical signals (¶24) of 466886-1 90616Preliminary Amendmentthe other infrared light detector (7-1) using the wavelength dependent function (Fig. 2).  However, the combination fails to disclose “a plurality of chosen infrared light detectors”.  

    PNG
    media_image2.png
    289
    551
    media_image2.png
    Greyscale

In view of the ability to obtain multiple infrared detection signals from a range of different wavelengths using multiple infrared light sensor pixels as is disclosed in Giebeler et al. at Paragraphs 28-30 and in view of the ability correct the ethanol concentration of a sample measurement by measuring in multiple wavelengths with one having no relevant absorption of ethanol to remove water content from the sample measurement as is disclosed in Kaess et al. at Paragraphs 24-25, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize multiple infrared sensor signals over a range of wavelengths while correcting for water content by subtracting a plurality of the chosen infrared light detectors signals from all the other infrared light detectors.

Regarding claim 9, Giebeler et al. discloses a method for analysing the chemical composition of a sample (Giebeler et al.: Fig. 1 ATR IR spectrometer 1; sample stage 3; ¶22), the method comprising the steps: 
providing an ATR spectrometer (1) comprising an ATR crystal (2) having an entry surface (4) being immediately arranged on an entry end of the ATR crystal (2) and an exit surface (5) being immediately arranged on an exit end of the ATR crystal (2) which is arranged opposite to the entry end, at least one infrared light source (8,9) being arranged on the entry surface (4), a line array (10) of infrared light detectors (10,18) being arranged on the exit surface (5), at least one single infrared light detector (¶28 – an individual pixel corresponds to “single infrared light detector”) being arranged on the exit surface (5), wherein the at least one infrared light source (8,9) is adapted to emit infrared light that enters the ATR crystal (2) via the entry surface (4) and is guided to the infrared light 3) being arranged immediately adjacent (Abstract) to the ATR crystal (2), and a wavelength dispersive element (¶12 linearly variable wavelength filter) 

    PNG
    media_image1.png
    495
    751
    media_image1.png
    Greyscale

being arranged in the path of the infrared light from the exit surface (5) to the line array (10) so that the line array (10) is adapted to measure a spectrum of the infrared light (¶¶23-24 – IR light emitted and detected), 
arranging the sample (Abstract; 3) immediately adjacent to the ATR crystal (2); 
emitting the infrared light (¶23) by the at least one infrared light source (8,9); and
outputting a respective electrical signal (¶22 – sample chemical composition analyzed inherently discloses electrical signals) by each of the infrared light detectors (10; ¶¶23-24), wherein each of the electrical signals is indicative of the amount of the infrared light impinging on the respective infrared light detector (¶¶23-24). 
However, Giebeler et al. fails to disclose a wavelength filter and a chosen infrared light detector for a signal correction.
In a related field of endeavor, Kaess et al. discloses a method for analysing the chemical composition of a sample (Kaess et al.: Title – ethanol in liquid mixtures; ¶¶24-25) the method comprising the 
providing a spectrometer (¶18) comprising at least one infrared light source (2) a line array of infrared light detectors (7), at least one single infrared light detector (7-2), and a wavelength filter (6-2) being arranged in the path of infrared (3a) to the single infrared light detector (7-2), wherein the infrared light detectors (7) are adapted to output an electrical signal (S1-S3) being indicative of the amount of the infrared light (3a) impinging on the respective infrared light detector (7-1 - 7-3), 
choosing at least one of the infrared light detectors (7-2) to be a chosen infrared light detector (7-2) such that its corresponding detectable wavelength range is in a wavelength region where the sample has substantially no absorption (Fig. 2; ¶¶23-25 – filter 6-2 chosen such that “no relevant absorption of ethanol” and for correction by subtraction), and 
correcting with the electrical signal of the chosen infrared light detectors to correct the electrical signals of all the other infrared light detectors (Fig. 2; ¶¶23-25).

    PNG
    media_image2.png
    289
    551
    media_image2.png
    Greyscale

In view of the ability to obtain results in a high dynamic range in which time-varying compositions can be recognized, evaluated, and corrected as is disclosed in Kaess et al. at Paragraphs 24-27, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kaess et al. with the teachings of Giebeler et al. to determine the content of ethanol while compensating for water content in fluid samples.

Kaess et al. further discloses wherein in the choosing step, only one of the infrared light detectors is chosen (Kaess et al.: 7-2; ¶22 – second optical filter 6-2 second IR detector 7-2 corresponds to second wavelength range; ¶24 – S2 used to subtract from S1 measurement).
Regarding claim 11, Giebeler et al. further discloses wherein a plurality of infrared light sources (Giebeler et al.: Fig. 1 IR light pixels 9) is provided and Kaess et al. further discloses wherein the chosen infrared light detector (Kaess et al.: Fig. 1 detector 7-2) is impinged by the infrared light of all the infrared light sources (2).  Since the light sources do not use lenses or other focusing elements the light from multiple light sources, as taught in Giebeler et al. at Figure 1, would mix and impinge upon the chosen infrared light detector in the middle, as taught in Kaess et al. at Figure 1.
Regarding claim 12, Giebeler et al. further discloses the line array (Giebeler et al.: 10) including multiple infrared light sensor pixels (130; ¶24) and Kaess et al. further discloses the method

    PNG
    media_image1.png
    495
    751
    media_image1.png
    Greyscale

further comprising the step: wherein the chosen infrared light detectors (Kaess et al.: 7-2) and the spectrometer (1) generating a wavelength dependent function (Fig. 2 – signals are wavelength dependent functions with M2 subtracted from M1)  using the electrical signal of the chosen infrared light detectors (S2; ¶24); wherein in the correcting step the electrical signal (S1) of the 466886-1 90616Preliminary Amendmentother infrared light detector (7-1) are corrected by using the wavelength dependent function (Fig. 2; ¶¶23-25).  However, the combination fails to disclose “a plurality of chosen infrared light detectors”.  

    PNG
    media_image2.png
    289
    551
    media_image2.png
    Greyscale

In view of the ability to obtain multiple infrared detection signals from a range of different wavelengths using multiple infrared light sensor pixels as is disclosed in Giebeler et al. at Paragraphs 28-30 and in view of the ability correct the ethanol concentration of a sample measurement by measuring in multiple wavelengths with one having no relevant absorption of ethanol to remove water content from the sample measurement as is disclosed in Kaess et al. at Paragraphs 24-25, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize multiple infrared sensor signals over a range of wavelengths while correcting for water content by subtracting a plurality of the chosen infrared light detectors signals from all the other infrared light detectors.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giebeler et al. (WO Pub. 2015/090891 A1 corresponding to US Pub. 2016/0299006 cited below for convenience) and Kaess et al. (DE 10 2009 027 134 A1) as applied to claim 9 above, and further in view of Jones et al. (US Pub. 2018/0231684).
Regarding claim 14, Kaess et al. further discloses wherein in the choosing step extinction spectra with different concentrations of the sample or of a reference sample being similar to the sample (Kaess et al.: ¶20 – using stored data of relevant concentration information) are measured by a spectrometer (1), and the wavelength regions where the sample has substantially no absorption are identified as parts of the extinction spectra that have a smaller dependence on the concentration than its adjacent parts (¶¶23-25).  However, the combination fails to disclose an FTIR spectrometer.
Jones et al. discloses an ATR spectrometer (Jones et al.: Figs. 1A-1B ATR window 4; ¶37 ATR mid-infrared sensing) and a method for analyzing the chemical composition of a sample (¶7 – monitor mineral acids with mid-IR radiation absorbance) comprising the steps of: providing an ATR spectrometer (Fig. 1 ATR window 4; ¶¶93-94) including a line array (5) and a single infrared light detector (5’); choosing at least one of the infrared light detectors to a chosen infrared light detector (5’; ¶77), wherein in the choosing step extinction spectra with different concentrations of the sample or of a reference sample being similar to the sample (¶¶55-57; ¶¶98-99 – collecting absorbance spectra of different sample concentrations) are measured by an FTIR spectrometer (¶73), and the wavelength regions where the sample has substantially no absorption are identified as parts of the extinction spectra that have a smaller dependence on the concentration than its adjacent parts (¶¶103-106 – different spectra are chosen for high and low absorption characteristics).  
In view of the ability to computationally extract desired signals using FTIR spectroscopy as is disclosed in Jones et al. at Paragraphs 72-73 and in view of the ability to use absorption characteristics of samples and water at different spectra as disclosed in Jones et al. at Paragraphs 103-106, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones et al. with the teachings of Giebeler et al. and Kaess et al. to extract desired signals and differences in absorption characteristics to monitor samples.

Allowable Subject Matter
Claims 3, 5, 8, 13, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 5, and 15, the closest prior art references are:
Giebeler et al. – which discloses an ATR infrared spectrometer (1) having multiple infrared emitter pixels (9), an ATR crystal (2), a light dispersive element (¶12), and a line array of infrared light detectors (10).  However, Giebeler et al. fails to disclose at least one single infrared light detector 

    PNG
    media_image1.png
    495
    751
    media_image1.png
    Greyscale

Kaess et al. – which discloses which discloses a spectroscopic sensor for detecting ethanol concentrations (Title; Abstract) in a liquid sample (¶1) including a light source (2), a wavelength filter (6-2) arranged in the path of the infrared light to a single infrared light detector (7-2), a line array (7-1 – 7-3), and a chosen infrared light detector (7-2) to correct the electrical signals of all the other infrared light detectors (¶¶23-25).  However, Kaess et al. fails to disclose a wavelength dispersive element, it fails to disclose at least one single infrared light detector with a larger photoactive surface or higher spectral resolution, and it fails to disclose an ATR spectrometer having an ATR crystal.

    PNG
    media_image2.png
    289
    551
    media_image2.png
    Greyscale

Kim et al., Development of an ultra-compact mid-infrared attenuated total reflectance spectrophotometer, July 2014, Optical Engineering: Society of Photo-Optical Instrumentation Engineers (SPIE), Vol. 53, No. 7, Pgs. 074108-1 – 074108-7 (IDS dated 09/04/2019)– which discloses an ATR FTIR spectrometer (Fig. 1; Pg. 2, L.C.), a line array of infrared light detectors (Fig. 1 detector array), a light dispersive element (linear variable filter (LVF)), and multiple light sources 

    PNG
    media_image3.png
    372
    618
    media_image3.png
    Greyscale

having infrared light impinging on all of the infrared light detectors (Fig. 5(b)).  However, Kim et al. fails to disclose at least one single infrared light detector with a larger photoactive surface or higher spectral resolution, it fails to disclose a wavelength filter, and it fails to disclose a chosen infrared light detector to correct the electrical signals of all the other infrared light detectors.

    PNG
    media_image4.png
    163
    638
    media_image4.png
    Greyscale

Furthermore, there isn’t any teaching or motivation for an ATR spectrometer (claim 1) or a method (claim 9) for analyzing the chemical composition of a sample including an ATR crystal, at least one infrared light source, a line array of infrared light detectors, at least one single infrared light detector with a larger photoactive surface (claims 3 & 15) or higher spectral resolution (claim 5), a wavelength dispersive element, a wavelength filter arranged in the path of infrared light to the single infrared light detector, and a chosen infrared light detector for signal correction to correct the electrical signals of all the other infrared light detectors, in combination with the other claimed elements.

    PNG
    media_image5.png
    322
    464
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    270
    474
    media_image6.png
    Greyscale


Regarding claims 8 and 13, the closes prior art references are:
Giebeler et al. ‘863 (WO Pub. 2016/062863 A1 corresponding to US Pub. 2017/0215796 cited for convenience) – which discloses an ATR infrared spectrometer (Abstract) having IR light sources (15,16), an ATR crystal (9), a line array of IR light detectors (18), and a linearly variable filter (¶24).  However, Giebeler et al. ‘863 fails to disclose at least one single infrared light detector, it fails to disclose a wavelength filter being arranged in the path of the single infrared light detector, and it fails to disclose the chosen infrared light detectors include one of the infrared light detectors of the line array and the single infrared light detector and the wavelength filter has a transmission in a wavelength region that is outside of the spectrum measured by the line array.

    PNG
    media_image7.png
    419
    539
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    297
    504
    media_image8.png
    Greyscale

Jones et al. – which discloses an ATR FTIR spectrometer (Fig. 1A; ¶73) including a light source (1), a line array (6), a single infrared light detector and a wavelength filter (5’,6) configured to correct the other signals of the infrared light detectors (¶¶55-57; ¶77; ¶¶98-99; ¶102).  However, Jones et al. 

    PNG
    media_image9.png
    285
    516
    media_image9.png
    Greyscale

  Kaess et al. – which discloses which discloses a spectroscopic sensor for detecting ethanol concentrations (Title; Abstract) in a liquid sample (¶1) including a light source (2), a wavelength filter (6-2) arranged in the path of the infrared light to a single infrared light detector (7-2), a line array (7-1 – 7-3), and a chosen infrared light detector (7-2) to correct the electrical signals of all the other infrared light detectors (¶¶23-25).  However, Kaess et al. fails to disclose an ATR spectrometer having an ATR crystal, it fails to disclose a wavelength dispersive element, and it fails to disclose the chosen infrared light detectors include one of the infrared light detectors of the line array and the single infrared light detector and the wavelength filter has a transmission in a wavelength region that is outside of the spectrum measured by the line array.

    PNG
    media_image2.png
    289
    551
    media_image2.png
    Greyscale

an ATR spectrometer (claim 1) or a method (claim 9) for analyzing the chemical composition of a sample including an ATR crystal, at least one infrared light source, a line array of infrared light detectors, at least one single infrared light detector, a wavelength dispersive element, a wavelength filter arranged in the path of infrared light to the single infrared light detector, and at least one of the infrared light detectors is chosen to be a chosen infrared light detector for signal correction to correct the electrical signals of all the other infrared light detectors wherein the chosen infrared light detectors include one of the infrared light detectors of the line array and the single infrared light detector and the wavelength filter has a transmission in a wavelength region that is outside of the spectrum measured by the line array (claim 8 & 13), in combination with the other claimed elements.

    PNG
    media_image5.png
    322
    464
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    270
    474
    media_image6.png
    Greyscale


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884